DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06 May 2022 have been fully considered but they are not persuasive.
First, Applicant requests clarification regarding the “color image from the color image sensor” discussed in the previous Office Action.  As noted in the Action, prior art reference Kim uses a color image sensor, which reads upon the claimed second sensor, and outputs a color image.  Therefore, it is clear (and as already discussed in the “Response to Arguments” in the previous Office Action) that “an output from the second sensor” relative to reference Kim, would be a “color image from the color image sensor.”  The use of this color image for object detection, however, is rendered obvious in view of reference Messer for the rationale discussed in the previous Office Action.
	
Additionally, Applicant asserts that reference Kim fails to disclose “in response to detecting [an] object, activate [a] second sensor, process an output from the second pixel, and generate an object recognition based on the processed output from the second pixel” (Remarks, p. 7.)  However, the Examiner respectfully disagrees, given the broadest reasonable interpretation of the claim language.
The color sensor pixel C of Kim is activated (Fig. 26, S24) when an object is detected from the motion sensor pixel M (S22, where the MSEL is changed to high if the output of the motion sensor pixel detects an event), and processes the color pixel output (S26.)  This process reads upon the claimed “in response to detecting [an] object, activate [a] second sensor, process an output from the second pixel.”  The additional limitation regarding the object recognition is rendered obvious in view of Messer as shown in the rejections in this Office Action.
Therefore, the combination satisfies the claim language, and the rejection is maintained.
Regarding claims 3 and 4, Applicant asserts that neither Kim nor Messer discloses “wherein in response to detecting the object based on the event signal, the processor deactivates the first sensor” and “wherein after processing the object recognition based on the output from the second sensor, the processor reactivates the first sensor and deactivates the second sensor” (Remarks, p. 8.)  The Examiner again disagrees.  Again, while Kim does not directly disclose the limitations, the act of turning either sensor on or off in any order as desired is rendered obvious for the rationale discussed in the rejection to claim 3, given the disclosure in Kim that the two sensors could be independently disabled.  Therefore, both claims 3 and 4 are rendered obvious by the combination for the same rationale.
In light of the above, all rejections are considered proper and are accordingly maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 8, 10 - 15, and 17 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US 20140009648 A1) in view of Messer, et al. (US 20200105111 A1.)
Regarding claim 1, Kim, et al. (hereafter, “Kim”) discloses an object recognition system comprising:
a first pixel (M pixel shown in Fig. 4) configured to detect a change of an amount of light intensity [0078, 0086];
a second pixel (C pixel shown in Fig. 4) configured to detect an amount of light intensity [0078]; and
a processor configured to:
receive an output from the first sensor [0085 - 0086]
generate an event signal based on the output from the first sensor [0085 - 0086],
detect an object based on the event signal ([0057], where determining the location and shading of a moving object in the image constitutes an object detection), and
in response to detecting the object, (when a moving object is detected by the DVS pixel, [0057]), activate the second pixel (when the color pixel is deactivated and the motion sensor detects an event, the color sensor pixel is activated [0071]),
process an output from the second pixel (156, [0091]).
	However, while Kim discloses above and also discloses capturing a higher resolution color image based on the event/object detection, the reference fails to disclose generating an object recognition based on an output from the second sensor (i.e., a color image from the color image sensor in Kim), as required by the instant claim.  Despite this, the Examiner maintains that such a process would be obvious to one of ordinary skill in the art, as taught by Messer, et al. (hereafter, “Messer.”)
	Messer discloses a camera system (Fig. 1) that captures an image (601; Fig. 6), detects an object in a low quality image (602), and then captures a better quality image (604), similar to Kim.  Additionally, Messer discloses that object recognition (605) is performed on the second quality image and is conducted against the detection from the first image [0069.]  Messer discloses that this object recognition is performed on a better image in order to minimize false alerts due to a low-quality capture [0064.]
	This process can similarly be incorporated with Kim.  Because Kim captures a low-quality image to determine the presence of an object and then captures a high-quality image of the object, it would be obvious to one of ordinary skill in the art that an object recognition, such as the facial recognition of Messer, can be performed to accurately identify the object in the image, while minimizing risk of false detection due to quality.
	Therefore, it would be obvious to one of ordinary skill in the art to include the facial recognition of Messer with the color image capture of Kim in order to properly identify the object detected with high accuracy.
	Regarding claim 3, the combination satisfies claim 1.  However, the combination fails to specifically disclose deactivating the first pixel wherein in response to detecting the object, as required by the instant claim.  Despite this, the Examiner maintains that such a process would be obvious to one of ordinary skill in the art, as suggested by the disclosure in Kim.
	Kim additionally discloses that both the color pixel (C pixel, Fig. 4) and the motion pixel (M pixel, Fig. 4) can be individually controlled [0084] and that the motion sensor pixel group can be independently disable [0162.]  Additionally, Kim discloses that “it is desired to minimize power consumption while maintaining performance of the image sensor” [0004.]
	Given that Kim discloses that each image sensor can be deactivated individually and that high power consumption is a concern, it would be obvious to try for one of ordinary skill in the art that the system could be set to deactivate the motion sensor while the color sensor is active.  This way, power drain could be minimized by deactivating the sensor not currently in use.
	Therefore, it would be obvious to one of ordinary skill in the art to deactivate the first sensor because Kim discloses that this function can already be performed and doing so would reduce the power being consumed.

	Regarding claim 4, the combination satisfies claim 3.  Additionally, while the combination fails to specifically disclose reactivating the first pixel after deactivating the second pixel and because Kim discloses the use of a power save mode (sleep mode), this limitation is rendered obvious in view of Kim to re-enable the disclosed sleep mode for the same rationale of controlling power consumption of the two pixel groups as in the rejection to claim 3.
	Regarding claim 5, the combination satisfies claim 1, wherein Kim discloses detecting the object based on the event signal comprises detecting an object in the output (detecting motion of an object constitutes detecting the presence of the object in the scene, [0057.])
	Regarding claim 6, the combination satisfies claim 1, wherein Messer, as combined, discloses generating the object recognition based on the output from the second pixel comprises recognizing the object (facial recognition, 605.)
	Regarding claim 7, the combination satisfies claim 1, wherein Messer, as combined, discloses processing the object recognition based on the output from the second pixel comprises recognizing a face (facial recognition, 605.)
	Claims 8, 10 - 15, and 17 - 21 are variants of the above claims and are similarly interpreted and rejected.
	Regarding claims 22 and 23, the combination of Kim and Messer satisfy claims 1 and 8, respectively.  Additionally, Kim discloses the first pixel comprises one or more pixels of a first image sensor (C pixels of image sensor 110-1, Fig. 4), and wherein the second pixels comprises one or more pixels of the first image sensor (M pixels of the image sensor 110-1, Fig. 4.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698